ORDER
PER CURIAM
Mother appeals the judgment of the Circuit Court of Jefferson County terminating her parental rights to J.A.P. and J.A.P. Mother argues that the trial court erred by terminating her parental rights because its determination that Mother failed to rectify the conditions that originally led to the trial court assuming jurisdiction was not supported by clear, cogent, and convincing evidence. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).